The Honorable Ron Fuller State Representative #18 Corporate Hill Drive Suite 201 Little Rock, AR  72205
Dear Representative Fuller:
This is in response to your request for an opinion regarding the intervention of a third party in connection with an appeal of Mr. Ronald Gene Simmons' recent capital murder conviction.  You have asked several specific questions concerning the potential liability of the third party for various costs and fees incurred by the State as a result of such an appeal.
It must be noted that motions were recently filed by third parties in this regard, to which the State will soon be responding.  This set of circumstances prevents us from responding to your request. The questions presented in your correspondence will be assessed by the State and may develop as issues in the case.  Our policy dictates that an opinion not be rendered on such matters.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.